Citation Nr: 0603702	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-20 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

2.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had honorable 
active service from January 1983 to January 1986 and from 
November 1986 to August 30, 1992.  He also had service from 
August 31, 1992 to November 1994, following which he received 
an other than honorable discharge.

The issues in this case were previously before the Board of 
Veterans' Appeals (Board) in October 2001 and December 2004.  
Each time, they were remanded for further development.  
Following the requested development, the Appeals Management 
Center (AMC) Resource Unit in Bay Pines, Florida, confirmed 
and continued the RO's denial of entitlement to service 
connection for CFS and the denial of entitlement to service 
connection for psychiatric disability.  Thereafter, the case 
was returned to the Board for further appellate action.

In March 2001, during the course of the appeal, the veteran 
had a hearing at the RO before the undersigned Veterans Law 
Judge.


FINDINGS OF FACT

1.  The claimed CFS has not been established for VA purposes.

2.  Psychiatric disability, primarily diagnosed as major 
depressive disorder, was first manifested many years after 
active honorable service, and there is no competent evidence 
that it is in any way related to service or to the first year 
after the veteran's discharge from such service.  




CONCLUSIONS OF LAW

1.  The claimed CFS is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
4.88a (2005).

2.  Psychiatric disability, primarily diagnosed as major 
depressive disorder, is not the result of disease or injury 
incurred in or aggravated by service, nor may such disorder 
with psychotic symptoms be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C. A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in May 2002, the RO notified the veteran 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a disability, the evidence 
had to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that there 
was an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental disability; 
and 3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was 
necessary to substantiate the veteran's claims; (2) the 
information and evidence that VA would seek to provide, such 
as military records or VA medical records; (3) the 
information and evidence that the veteran needed to provide, 
such as the name and address of the person, agency, or 
company who had the relevant records and the approximate time 
frame covered by the records; and (4) any other information 
or evidence that the veteran wanted VA to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the information and/or 
evidence and set forth time frames for doing so, as well as 
the potential consequences for failing to do so.  They also 
notified him of what to do if he had questions or needed 
assistance and provided a telephone number, computer site, 
and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the unfavorable rating decision in 
April 1997.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in June 
1997; the Supplemental Statements of the Case (SSOC's), 
issued in February 1998, July 2003, November 2003, February 
2004, and September 2005, as well as copies of the Board's 
remands, notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC's, issued in July 2003 and September 2005, set forth 
the relevant text of 38 C.F.R. § 3.159.  
The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support any of 
his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with the claims of entitlement to 
service connection for CSF and/or psychiatric disability.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The United States will pay compensation to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated.  However, no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

A.  CFS 

For VA purposes, the diagnosis of CFS requires the following:

(1) New onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and 

(2) The exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and 



3) Six or more of the following: 

(i) Acute onset of the condition, 

(ii) Low grade fever,

(iii) Nonexudative pharyngitis,

(iv) Palpable or tender cervical or 
axillary lymph nodes, 

(v) Generalized muscle aches or 
weakness, 

(vi) Fatigue lasting 24 hours or 
longer after exercise, 

(vii) Headaches (of a type, 
severity, or pattern that is 
different from headaches in the pre-
morbid state), 

(viii) Migratory joint pains, 

(ix) Neuropsychologic symptoms, 

(x) Sleep disturbance. 

38 C.F.R. § 4.88a.

Although the veteran reported two episodes of narcolepsy, 
malaise, and exhaustion in April 1987, the records from his 
active honorable service are otherwise negative for such 
complaints.  They are also negative for any findings of CFS.  

CFS was first clinically reported as an Axis III diagnosis 
during VA outpatient treatment in September 1997.  However, 
no associated symptoms were identified.  
In January 1998, J. N. C., M.D., reported that the veteran 
had had chronic fatigue since 1989.  While that time frame 
dated back to service, Dr. C. did not cite any rationale for 
his conclusion, nor did he actually state that the veteran 
had CFS.  

In July 1998, an Administrative Law Judge granted the 
veteran's claim of entitlement to Social Security disability 
benefits, based in part on the presence of CFS.  However, 
there was no evidence that such disability was in any way 
related to service.  

In January 2004, K. S., M.D., reported that laboratory 
testing revealed that the veteran had elevated viral titers 
for two viruses, EBV and CMV.  Dr. S. stated that sometimes, 
such readings could be seen in CFS.

The following month, L. N. P., M.D., noted that the veteran 
described a history consistent with CFS.  She reported that 
the veteran's symptoms included unexplained persistent 
fatigue, not alleviated by rest; short term memory 
impairment; muscle pain; headaches; and unrefreshing sleep.  

Despite the suggestion that the veteran has CFS, the 
foregoing evidence does not meet the VA criteria for a 
diagnosis of that disorder.  

Indeed, in May 2003, the veteran was examined by the VA to 
determine, specifically, whether he had CFS.  His primary 
symptoms consisted of constant fatigue; impaired sleep; 
headaches; migratory joint pain; and depression.  Although 
reported generalized muscle aches and weakness, it was noted 
that he was taking medication which could cause such myalgia.  
In this regard, the examiner noted that testing had not been 
performed to rule out medication-induced myalgia.  

In fact, there is no competent evidence of record which 
excludes, by history, physical examination, and laboratory 
tests, all of the other clinical conditions that could 
produce the symptoms allegedly related to the claimed CFS.  

Inasmuch as the veteran does not currently demonstrate CFS, 
he cannot meet the criteria for service connection.  
Accordingly service connection is not warranted.
In arriving at this decision, the Board has carefully 
considered the veteran's contentions and testimony rendered 
during his hearings in January 1998 and March 2001.  He has 
steadfastly maintained that he has CFS which was first 
manifested in service.  

As a layman, however, the veteran is only qualified to report 
on matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection.  
Absent such evidence, the appeal is denied.

B.  Psychiatric Disability

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as a psychosis, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

During his period of active honorable service, the veteran 
complained of multiple symptoms, including weakness, in 
association with a possible strep throat or upper respiratory 
infection (August 1986).  He also complained of a two day 
history of malaise and exhaustion, as well as two episodes of 
narcolepsy (April 1987).  Despite those complaints, physical 
examinations revealed absolutely no evidence of associated 
psychiatric problems.  Indeed, the veteran's period of active 
honorable service was negative for any complaints or clinical 
findings of psychiatric disability of any kind.  

Such disability, diagnosed as an adjustment disorder with 
depressed mood, was first clinically reported in September 
1994, during the veteran's period of other than honorable 
service.  

Since December 1996, the veteran has been followed by VA for 
psychiatric disability, diagnosed primarily as a major 
depressive disorder.  From time to time, various health care 
providers have reported psychotic features associated with 
that disorder.  

As above, when the Administrative Law Judge granted the 
veteran's claim of entitlement to Social Security disability 
benefits in July 1998, he did so based, in part, on the 
presence of psychiatric disability.  However, there was no 
evidence that such disability was in any way related to 
service.  

In January 1998, J. N. C., M.D. stated that the veteran's 
medical records and reports show treatment for chronic 
fatigue and depression.  While suggesting a relationship to 
service, there was no rationale given for that conclusion. 

In May 2003, the veteran underwent a VA psychiatric 
examination, primarily to determine the etiology of any 
psychiatric disability found to be present.  The examiner 
reported that the veteran's chronic depressive symptoms began 
as an apparent adjustment reaction to probable domestic 
difficulties in service.  The examiner noted that since that 
time, they had developed into apparent major depressive 
symptoms.  

Following the examination, the examiner suggested that there 
was a relationship between the veteran's chronic depressive 
symptoms and active duty.  However, such symptoms were 
recorded in 1994, during the veteran's period of other than 
honorable service.  

In an Administrative Decision in May 1995, the found that 
from August 31, 1992, through November 4, 1994, the character 
of the veteran's service had been dishonorable.  The veteran 
was notified of that decision, as well as his appellate 
rights; however, a notice of disagreement was not received 
with which to initiate the appellate process.  As such, that 
decision became final under the law and regulations then in 
effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  

Therefore, despite the VA examiner's conclusion, the veteran 
is barred from receiving VA benefits for the period of active 
duty when his psychiatric problems were first manifested.  

Finally, the preponderance of the post-service medical 
records are completely negative for any evidence of a nexus 
between the veteran's current major depression and any event 
during his active honorable service.  

Again, the only other reports to the contrary come from the 
veteran.  As noted above, however, he is not qualified to 
render opinions which require medical expertise.  Espiritu.  
Accordingly, without more, his opinion is not competent 
evidence of service connection.  Therefore, entitlement to 
service connection for psychiatric disability is denied.


ORDER

Entitlement to service connection for CFS is denied. 

Entitlement to service connection for psychiatric disability 
is denied. 



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


